SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

1125
KA 11-02444
PRESENT: SCUDDER, P.J., SMITH, FAHEY, CARNI, AND VALENTINO, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                      V                                             ORDER

CHAD WELLINGTON, DEFENDANT-APPELLANT.


TRACY L. PUGLIESE, CLINTON, FOR DEFENDANT-APPELLANT.

JEFFREY CARPENTER, ASSISTANT DISTRICT ATTORNEY, HERKIMER, FOR
RESPONDENT.


     Appeal from a judgment of the Herkimer County Court (Patrick L.
Kirk, J.), rendered October 26, 2011. The judgment convicted
defendant, upon his plea of guilty, of criminal sale of a controlled
substance in the third degree and criminal sale of a controlled
substance in the fifth degree.

     Now, upon reading and filing the stipulation of discontinuance
signed by the attorneys for the parties on June 28, 2012,

     It is hereby ORDERED that said appeal is unanimously dismissed
upon stipulation.




Entered:    November 9, 2012                       Frances E. Cafarell
                                                   Clerk of the Court